53 F.3d 329NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Ahmad MICKENS, Defendant--Appellant.
No. 93-5959.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1995Decided May 5, 1995

ARGUED:  Nathan A. Hicks, Jr., Charleston, WV, for Appellant.  Philip Judson Combs, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, WV, for Appellee.  ON BRIEF:  Rebecca A. Betts, United States Attorney, Michael L. Keller, Assistant United States Attorney, Charleston, WV, for Appellee.
Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ahmad Mickens appeals a judgment entered on the verdict of a jury convicting him of possession with intent to distribute cocaine base in violation of 21 U.S.C. Sec. 841(a)(1).  The sole issue raised on appeal is the admissibility into evidence of a tape recording.  Finding no error, we affirm.


2
The district court admitted the recording of a conversation between Mickens and an informant who was killed before the trial.  The recording contained Mickens's relevant admissions.  Mickens contends that the recording was inadmissible because the informant's statements were hearsay.


3
Mickens's recorded, incriminating statements were admissible.  Fed.R.Evid. 801(d)(2).  The deceased informant's statements were not hearsay because they were not introduced to prove the truth of the matter asserted.  Fed.R.Evid. 801(c).  They placed Mickens's statements in the proper context.  Consequently, the recording was admissible.  United States v. McDowell, 918 F.2d 1004, 1007-08 (1st Cir.1990);  United States v. Leake, 642 F.2d 715, 720 n. 6 (4th Cir.1981);  United States v. Lemonakis, 485 F.2d 941, 948-49 (D.C.Cir.1973).


4
AFFIRMED.